DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final rejection dated November 10, 2020. In the Response, submitted on March 5, 2021, claims 1-2, 10-12, and 15-20 were amended. Therefore, claims 1-20 are currently pending and are allowed as indicated below.

Response to Arguments
Applicant’s remarks on Page 9 of the Response, regarding the previous objections to claims 16-20, have been fully considered and are found persuasive, as Applicant has amended the claims to overcome the objections.

Applicant’s remarks on Pages 9-11 of the Response, regarding the previous rejection of claims 1-20 under 35 U.S.C. 101, have been fully considered and are found persuasive, as Applicant has amended the claims to overcome the rejection.

Examiner notes a Terminal Disclaimer was filed and approved on March 5, 2021, disclaiming U.S. Patent No. 9,959,512. Therefore, the previous Double Patenting Rejection over U.S. Patent No. 9,959,512 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner knows of no art which teaches or suggests, alone or in combination, with other art, independent claims 1 and 11 in their entirety; and more specifically, teaches “providing data to the user application executing on the mobile computing device to generate a map interface, displaying a map indicating: (i) the current location of the mobile computing device of the user on the map, (ii) the current location of at least one available vehicle of the plurality of available vehicles, and (iii) a predicted response time for a particular vehicle of the plurality of available vehicles to rendezvous with the user, the map interface including a user interface feature from which the user triggers transmission of a transport request to initiate, by the one or more servers, a selection process to assign the transport request to one of the plurality of available vehicles; obtaining, from the user application executing on the mobile computing device, the transport request, in response to the user interacting with the user interface feature, the transport request including geographic location information that specifies a pickup location; in response to the user interacting with the user interface feature and based on the transport request, initiating the selection process…” as recited in claim 1 and similarly in claim 11.
The closest prior art for claims 1 and 11, is previously cited U.S. Patent Application Publication No. 2006/0217885 to Crady et al. (hereinafter “Crady.”). Crady 
The next closest prior art for claims 1 and 11, is previously cited U.S. Patent Application Publication No. 2006/0059023 to Mashinsky (hereinafter “Mashinsky”). Mashinsky discloses a taxi-reservation system and matches users to a driver, e.g., based on the estimated travel time of the car that is en route.
The next closest prior art for claims 1 and 11, is previously cited U.S. Patent Application Publication No. 2005/0251333 to Adamczyk (hereinafter “Adamczyk”). Adamczyk discloses a system for matching a passenger with a driver, wherein candidate drivers for the trip are automatically identified based on a current location for the candidate driver responsive to a request from the passenger.
The next closest prior art for claims 1 and 11, is previously cited U.S. Patent Application Publication No. 2009/0216600 to Hill (hereinafter “Hill”). Hill discloses a system for a user to transmit a transport request with preferences and real-time driver location information is provided by a GPS in the vehicle/driver’s mobile device to select a set of candidate drivers.  The requester may be provided with this real-time location information to view the driver's progress on a map as he/she approaches the starting point for the transport transaction.
The next closes prior art includes Paul et al. U.S. Patent Application Publication No. 2011/0313880 to Paul et al. (hereinafter “Paul”). Paul
The next closest prior art for claims 1 and 11, is previously cited U.S. Patent Application Publication No. 2002/0034292 to Tuorinemi (hereinafter “Tuorinemi”). Tuoriniemi discloses a service for taxis to find the closest customer. The customer can see the taxi’s position on a map relative to his/her own positions.
The next closest prior art for claims 1 and 11, is previously cited U.S. Patent Application Publication No. 2008/0195428 O’Sullivan (hereinafter “O’Sullivan”). O’Sullivan discloses a network system that matches the supply and demand of transportation services, and monitors the continuous coordinated proximity between user devices of the driver and passenger to determine distance/time spent to enable billing. 
The next closest prior art for claims 1 and 11, is previously cited non-patent literature, Dynamic Location Management for On-Demand Car Sharing System by Mukai et al., dated 2005 (hereinafter “Mukai”). Mukai discloses an on-demand transportation system that monitors, via global positioning systems, locations of drivers. 
Crady, Mashinksy, Adamczyk, Hill, Paul, Tourinemi, O’Sullivan and Mukai, alone or in combination with previously cited art, do not teach or suggest independent claims 1 and 11.

35 U.S.C 101
With respect to the claims in view of 35 U.S.C. 101, the claims are deemed to recite an abstract idea under the grouping of “Certain Methods of Organizing Human Activity,” however when analyzed under Step 2A Prong Two, it is determined that the claims include additional elements that integrate the abstract idea into a practical application. Specifically, the combination of the additional elements uses the 

Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628